Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Westchester County (Rosato, J.), imposed August 3, 1988.
Ordered that the sentence is affirmed.
The defendant’s attorney in the County Court expressly acknowledged that the plea agreement was made "with the understanding” that the sentence imposed would be "consecutive” to the sentence imposed in an unrelated prosecution. The defendant’s sole contention on this appeal, that the court should have directed that the sentence run concurrently with the sentence previously imposed in connection with the unrelated prosecution, is therefore, meritless. Mangano, P. J., Bracken, Kunzeman, Harwood and O’Brien, JJ., concur.